Citation Nr: 0616373	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a blocked nasal 
lacrimal duct.

2.  Entitlement to service connection for residuals of an 
injury to the left ring finger.

3.  Entitlement to service connection for a residual scar of 
the right rib and hip area.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from April 1955 to 
July 1956.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2005 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania for 
additional development, to include obtaining nexus opinions 
from VA physicians who had previously examined the veteran.  

For the reasons indicated below, the issue of entitlement to 
service connection for a blocked nasal lacrimal duct is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


FINDINGS OF FACT

1.  The evidence of record does not show residuals of an 
injury to the left ring finger that is related to military 
service.

2.  The evidence of record does not show a residual scar of 
the right rib and hip area that is related to military 
service.


CONCLUSIONS OF LAW

1.  An injury to the left ring finger was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A residual scar of the right rib and hip area was not 
incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 &Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
July 2004, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish service 
connection.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional 
relevant private medical evidence was received from the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The letter sent by VA to 
the veteran in July 2004 stated "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence that has 
not previously been considered in your possession that 
pertains to your claim, please sent it to us."  
Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  

The veteran was not informed of the relevant law on 
disability ratings and effective dates if any of his claims 
was granted.  However, since the veteran's claims for service 
connection for residuals of an injury to the left ring finger 
and for a residual scar of the right rib and hip area are 
being denied, no disability rating or effective date will be 
assigned.  Consequently, there can be no possibility of any 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  An examination was 
conducted by VA in June 2004 and a statement from the 
examiner who saw the veteran in June 2004 was obtained in 
December 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his October 2003 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is 

harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The veteran has contended, including at his October 2003 
personal hearing in Washington D.C., that he currently has 
residuals of an injury to the left ring finger and a residual 
scar of the right rib and hip area due to service.  

The Board notes that the veteran's service medical records 
are unavailable and are presumed to have been destroyed by 
fire.  Since VA has been unable to obtain these service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Despite the absence of the veteran's service medical records, 
the initial postservice medical evidence of either an injury 
to the left ring finger or a residual scar of the right rib 
and hip area is not until September 1998, which is over 40 
years after service discharge.  Cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (finding that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  

Although there are general statements on file from a VA nurse 
practitioner, in February 2001, and a private physician, in 
February 2002, which imply that the veteran has left hand and 
right hip disabilities that began in service, these 
statements are based on the history given by the veteran 
without any supporting treatment records or rationale.  
Moreover, the Board notes that the veteran's statements on 
file on how he incurred his disabilities are somewhat 
inconsistent.  He reported in his June 1998 compensation 
claim that his injuries occurred in Topeka, Kansas in 1956, 
and he said at his September 1998 VA examination that his 
injuries occurred when he fell while putting up a fence in 
1956.  However, it was noted in a June 2001 VA report of 
contact that he said that he injured his finger during basic 
training in Texas in 1956.  According to a March 2002 
statement from the veteran, and to his October 2003 hearing 
testimony, he injured his finger during basic training in May 
1955, and he injured his rib while putting up a fence in 
Topeka, Kansas in April 1956.  

In order to obtain a more definitive medical statement on the 
finger and rib issues on appeal, the Board remanded this case 
in July 2005 to the examiner who examined the veteran in June 
2004.  The VA examiner, who had diagnosed a slight scar of 
the right flank and limited range of motion of the distal 
interphalangeal joint of the left right finger in June 2004, 
concluded in December 2005 that, without the service medical 
records, he could not speculate on whether it was "as likely 
as not" that the veteran's right-sided scar and left ring 
finger disability were related to service.  


As there is no evidence of either residuals of an injury to 
the left ring finger or a residual scar of the right rib and 
hip area until many years after service discharge, and no 
medical evidence linking either disability to service, 
service connection for either an injury to the left ring 
finger and/or a residual scar of the right rib and hip area 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Additionally, the Board has considered the veteran's 
testimony that he currently has the disabilities at issue due 
to service, however, as a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to render a probative opinion on a medical matter, to include 
whether the veteran currently has a disability due to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claims for service connection for an injury to the left ring 
finger and for a residual scar of the right rib and hip area, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for an injury to the left ring finger is 
denied.

Service connection for a residual scar of the right rib and 
hip area is denied.


REMAND

This case was remanded by the Board in July 2004 for 
additional development, to include a nexus opinion from the 
examiners who evaluated the veteran in June 2004 and January 
2005.  Although a statement was obtained from the VA examiner 
who evaluated the veteran in June 2004, it does not appear 
from the record that an attempt was made to obtain a 
statement from the examiner who evaluated the veteran's nasal 
disability in January 2005.  The Board, in its July 2005 
remand, directed that the examiner must provide an opinion on 
whether it is " . . . at least as likely as not that the 
diagnosed blocked nasal lacrimal duct is related to the 
veteran's active duty service."  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  There is no nexus 
opinion from the VA examiner who evaluated the veteran in 
January 2005 or from another examiner who has reviewed the 
claims file and provided the requested statement.  
Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's September 2004 remand.  
Id. 

Based on the above, this case is remanded for the following 
actions:

1.  The VA examiner who examined the 
veteran for his nasal disability in 
January 2005 must be requested to review 
the claims file and provide an opinion 
specifically stating whether it is as 
likely as not that the diagnosed blocked 
nasal lacrimal duct is related to the 
veteran's active duty service.  The VA 
claims folder, including a copy of this 
Remand, must be made available to, and 
reviewed by, the examiner.  If a nexus 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  If the examiner who 
examined the veteran in January 2005 is 
unavailable, another appropriate health 
care provider must be asked to review the 
claims file and provide the above 
requested nexus opinion.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.  

2.  Thereafter, VA must readjudicate the 
issue of entitlement to service 
connection for a blocked nasal lacrimal 
duct.  If the benefit sought on appeal 
remains denied, the veteran must be 
provided a Supplemental Statement of the 
Case and must be afforded an appropriate 
opportunity to respond.  The case must 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THIS CASE HAS BEEN ON APPEAL 
SINCE 1999.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes); see M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


